 

Exhibit 10.2

 

[g1ujaii4rjkk000001.jpg]

May 11, 2016

 

 

 

Mr. Atabak Mokari

65 Mirabel Avenue

Mill Valley, CA 94941

 

 

 

Dear Atabak,

 

I am very pleased to extend to you this employment offer for the position of

CFO & V.P. Business Development with IRIDEX Corporation.  You will be reporting
directly to me.

 

This offer covers several areas:

 

Compensation:

 

Base Salary:   $12,500 Bi-Weekly (annualized to $325,000/yr).

 

MBO Bonus: 30%.

MBO is defined as an incentive, contingent upon specific corporate and
management objectives and goals.  Achievement of the bonus will be based upon
completion of your MBO’s.  MBO’s will be determined by you and me.

 

Stock Options:

 

Restricted Stock Units: 25,000 – One time only hire-on bonus

 

In addition to your salary, we will recommend to the Board of Directors at their
next meeting that they approve a one-time only sign on bonus Restricted Stock
Units.  These options will vest over a period of 48 months and may be exercised
by you in the following manner:

 

·

12/48 (6,250) options at one year after your date of hire

 

·

1/48 per month thereafter

 

--------------------------------------------------------------------------------

 

 

·

Option Price: Closing price on the effective date of the grant. Vesting will
begin on the date of hire. 

 

Performance Share Units: 40,000

 

IRIDEX provides long-term incentives to Executive Officers through a value-based
grant of equity.  This plan allows IRIDEX to have flexibility in the types of
awards that are granted to the Executive Officers.  Per discussion with the
Board of Directors, we have authorized issuance of a number of Performance Share
Units as part of your Long Term Incentive.  Final approval will commence on your
first day of employment.  Please see the enclosed Exhibit A for the LTI
schedule.

 

Other Benefits:

 

Insurance is available for health, dental, prescriptions, and vision, at a
portion of the premium for employee and dependant(s), if they are covered on the
IRIDEX plan.  The Company also provides for life, business travel, short-term
(STD) and long-term disability (LTD) insurance.  You may sign up on the 401k
Plan effective the first day of any month following your hire date. Compensation
for sick time is accrued in accordance with the IRIDEX Sick Time policy.

 

Three weeks of paid time off for vacation is earned during your first year of
employment and is accrued on a bi-weekly basis from your date of hire. After
five years of employment, your vacation accrual will increase as per the IRIDEX
vacation policy.  Two weeks of sick time is also earned during your first year
of employment.  IRIDEX also compensates their eligible employees for eight
holidays and two floating holidays per year.

 

Your anticipated start date is to be determined.  IRIDEX’s normal working hours
are 8:00 a.m. to 5:00 p.m. Monday through Friday.  The CFO & V.P., Business
Development position is a salary exempt position and may require you to work
beyond the normal work schedule, travel and/or work on Saturdays or
Sundays.  IRIDEX has a travel policy that outlines what expenses are appropriate
and the documentation which is needed for reimbursement.

 

This offer of employment will expire at the end of business day on Wednesday,
May 18th.

 

Please note that this offer of employment is made “at will” in which either you
or the Company may terminate employment at any time with or without cause.

 

This offer is contingent upon acceptable results from your background check and
also upon your completing, signing, and returning the enclosed:  Employment,
Confidential Information, Invention Assignment, and Arbitration Agreement; and
providing verification of eligibility to work in the United States in accordance
with the provisions of the Immigration Reform and Control Act of 1986 before
starting work.

 

You will be required to present evidence of your work eligibility on your first
day of employment.  A sample of the sufficient items include a United States
Passport or Driver’s License and Social Security Card.

 

--------------------------------------------------------------------------------

 

 

This letter along with the enclosed Confidential Information and Invention
Assignment Agreement between you and IRIDEX, set  forth the terms of your
employment with IRIDEX and supersede any prior negotiations, representations, or
agreements, whether oral or written.  The provisions of this letter regarding
“at will” and arbitration may only be modified by a document signed by you and
the Company’s president.

 

We have very high expectations that your capabilities, experience, and winning
attitude will make you an outstanding contributor on the IRIDEX team.

 

 

Sincerely,

 

Will Moore

Will Moore

CEO

 

Accepted By:

 

  /s/ Atabak Mokari

 

Date:

May 13, 2016

 

 

Atabak Mokari

 

 

 

 

 